EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE May 7, 2009 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 David E. Borowy, Senior Vice President & CFO 410-427-3788 Bay National Corporation Reports First Quarter Results BALTIMORE, MD (May 7, 2009) Bay National Corporation (the “Company”) (NASDAQ: BAYN), the bank holding company for Bay National Bank, today reported a first quarter net loss of $884 thousand or ($0.41) per diluted share, as compared to a net loss of $1.49 million or ($0.69) per diluted share reported for the quarter ending March 31, 2008.The current quarter results include a provision for credit loss of $1.05 million and net charge-offs totaling $508 thousand, the majority of which were divided among commercial, one to four family residential construction loans and one to four family residential mortgages. Hugh W.
